Title: From George Washington to James Anderson, 1 November 1798
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 1st Novr 1798

Circumstances may render it necessary for me to make a journey to the Seat of Government: and letters which I expect every Post day, will determine whether I shall take it or not. If I go, my departure will be sudden, and how long I may be absent from home, is uncertain; I do not expect however, that it can exceed four, or at most five Weeks.
With respect to the Farms and Meadows I shall say but little; for as a rotation of Crops is agreed upon; and the fields designated for the Crops of next year; nothing more is necessary than to pursue strictly the means that are to carry them into effect—and to obtain, by every contrivance that can be devised, all the manure that can be raised or made for the Corn Crops, at the several Farms; For unless these fields are highly manured, the reduction of the quantity of ground for this article, will prove a ruinous measure; because all the Succeeding Crops depend entirely upon the improvement these fields receive for Corn. of course, if that crop does not succeed, all the rest must fail.
As the Meadows seem to be progressing in a very good, & proper train, I shall say nothing more, relatively to them, but to

desire that you will proceed in the course you are in; and apply them to the uses mentd in the Rotation. The
[page missing]
⟨mutilated⟩ useless—and the pipe, & lea⟨mutilated⟩ tolerably low; to enab⟨mutilated⟩ Negro children, to draw w⟨mutilated⟩.
The sooner the field N⟨mutilated M⟩uddy hole is laid off for Peach ⟨mutilated p⟩lanted thereon the better it will be on ⟨mutilated⟩—When this is done, let the fi⟨mutilated⟩e rod (if the rows are intend⟨mutilated⟩art) from the fence which di⟨mutilated⟩ Corn) from it: this will make ⟨mutilated⟩ with the other fence leading to the Gum⟨sprg⟩ at right angles; and the short rows will but against the fence which divides No. 4 from No. 5. Great care & pains must be taken in laying the list, & crossing of it true, or the Trees will not be in a range more than one way, if they are that. A two pole rod would be too unwieldy to get his distance with between the rows; but it ought not to be less than one rod in length—and in taking his distance, he should be careful always to go straight—or his rows will be wider or narrower in proportion to his mistakes.
After the Wood at Muddy is all used, let the firing for Mansion house and your ⟨own⟩ be taken from the Wood South of the White Gates, where the thinning commenced last year.
Your enquiries after a distiller shd be diligent, that I may not be put to a nonplus, or sustain any injury from the interruption of the work for want of one after January.
The purchasing of Wheat, & selling of flour, I shall leave to your own judgment and discretion. But as the price of the former (except
[page missing]
The work for the Carpenters, ⟨mutilated⟩, and Bricklayers; and the other ⟨mutilated s⟩hould have it executed; is contained ⟨mutilated⟩perate Sheet of Paper, to be referred ⟨to⟩.
It never was my custom to trust ⟨mutilated⟩ the measurement of my Corn by the Overse⟨mutilated—⟩I always, when I had no Manager, and my Manager always, when I had one, ⟨or⟩ some ⟨ot⟩her person, if absent or unwell, saw this service performed; to prevent mistakes, ⟨or⟩ to prevent an over report of the measurement by scantily filling the Barrel; and I request that you would see this done, when a sufficient quantity is shucked & ready for lofting.
And I desire moreover, at the farms where there are two Corn houses, that an estimated quantity of Corn, sufficient to answer all

the purposes of the Farm from the first day of Jany next, until the first, or middle of November ensuing, may be deposited in one of these—the doors locked & secured, & never opened until the arrival of the new Overseer.
At some convenient time (but before the wet weather sets in) the Barn at Dogue Run should have the Earth raised around the low, and hollow parts of it; in order that all water that descends from the Roof, & higher grounds, may run freely off; otherwise the moisture will penetrate through the Wall & fill the Cellar with water or damps, which will rot the Sleepers & floor, as it did before.
A pump ought to be put into the Well at Union Farm without delay, otherwise the well will be
[page missing]
⟨mutilated⟩ that the Crop is know⟨mutilated⟩ proceeded from a sudden ⟨mutilated⟩ again—a safe way, especi⟨mutilated⟩ money will soon be great, a⟨mutilated g⟩iven to obtain a tolerab⟨le mutilated⟩ let the sales of the latter ⟨mutilated⟩ Water to keep the Stones ⟨mutilated y⟩our purchases of Whea⟨t mutilated⟩ the Mill ought to ha⟨mutilated⟩ her in constant ⟨mutilated⟩ quantum of work, and judicious buying and selling, that the nett profit must arise—as Millers wages, &ca &ca are the same whether he grinds little or much. Due attention to flour barrels, or staves should be had, that no interruption should proceed from that cause.
I have just received a letter from a Mr Parkinson of England (who may be expected with his family, and a number of domestic Animals every day) which has surprized me not a little; but as I shall leave with you, his letters to me, and my answer, I need not detail the cause of ⟨mutilated⟩ but shall give you my opinion of ⟨mutilated⟩ which may be shewn to him, if occasion should require it. I sincerely wish you health and success—and am your real friend and well-wisher

Go: Washington
⟨Mou⟩nt Vernon ⟨mutilated⟩ November 1798


P.S. I request you will endeavour to be informed of the arrival of Genl Lee, in Alexandria: Present ⟨this⟩ letter to him. Shew him Mr Bushrod Washington’s to me—ask him to execute his Deed to me, as I have done mine to him before sevl Witnesses, that it may be admitted to record.

